Name: 95/296/EC: Commission Decision of 26 July 1995 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/462/EC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  Europe;  international trade;  means of agricultural production;  tariff policy
 Date Published: 1995-08-02

 Avis juridique important|31995D029695/296/EC: Commission Decision of 26 July 1995 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/462/EC Official Journal L 182 , 02/08/1995 P. 0033 - 0035COMMISSION DECISION of 26 July 1995 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/462/EC (Text with EEA relevance) (95/296/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2) and, in particular, Article 10, paragraph 4 thereof,Whereas as a result of outbreaks of classical swine fever in different parts of Germany, the Commission adopted Decision 94/462/EC of 22 July 1994 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/178/EC (3), as last amended by Decision 95/214/EC (4);Whereas a number of outbreaks of classical swine fever have occured in Germany; whereas some of the outbreaks have occurred in parts with a high density of pigs and some in areas where the disease is present in the wild boar population;Whereas in view of the trade in live pigs, these outbreaks are liable to endanger the herds of other Member States;Whereas Germany has taken measures within the framework of Council Directive 90/217/EEC of 22 January 1980, introducing Community measures for the control of classical swine fever (5), as last amended by the Act of Accession of Austria, Finland and Sweden and, furthermore, has introduced further measures;Whereas the protection measures introduced by Decision 94/462/EC, in the interest of clarity, must be repealed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Germany shall not send breeding pigs and production pigs to other Member States unless the pigs:(a) come from a holding where no live pigs have been introduced during the 30-day period immediately prior to the dispatch of the pigs in question;(b) have been subject to:- a test for detecting antibodies to classical swine fever virus and found negative; this test shall be carried out in accordance with the provisions of Annex IV, point 1 of Council Directive 80/217/EEC within five days of certification,- a test for detecting classical swine fever virus. The test shall be performed in accordance with the provisions of Annex I, chapter B to Directive 80/217/EEC or an antigen detection ELISA for classical swine fever virus approved by the competent authority of Germany. The examination for antigen shall be carried out within five days of certification;(c) have undergone the clinical examination required in Council Directive 64/432/EEC (6) on the farm of origin. The examination shall comprise all pigs and related facilities on the holding of origin. The animals shall be identified by eartags at the holding of origin and at any assembly centre so that these can be ascertained and traced back. The means of transport shall carry an official seal.2. The measures referred to in paragraph 1 (b) shall apply only to pigs from the areas described in Annex I.3. Intra-Community movements of the animals referred to in paragraph 1 (a) shall only be allowed following three days advance notification to the central veterinary authority in the Member State of destination and dispatched by the local competent veterinary authority.Article 2 1. Germany shall not send to other Member States pigs for slaughter originating from holdings situated in the areas described in Annex I.2. Germany shall ensure that pigs for slaughter originating from holdings situated in the areas described in Annex I are slaughtered:(a) at slaughterhouses situated within the said areas whenever possible; or,(b) at slaughterhouses in Germany designated by the competent veterinary authorities. The means of transport shall be officially sealed.Article 3 The health certificate provided for in Council Directive 64/432/EEC accompanying pigs sent from Germany must be completed by the following:'Animals in accordance with Commission Decision 95/296/EC of 26 July 1995 concerning certain protection measures relating to classical swine fever in Germany.`Article 4 Germany shall carry out serological screening of pigs for antibodies to classical swine fever virus in accordance with the requirements of Annex II.The results obtained from the screening programme, accompanied by an epidemiological analysis, shall be submitted monthly to the Commission.Article 5 Germany shall ensure that vehicles which have been used for the transport of pigs are cleaned and disinfected after each operation, and shall furnish proof of such disinfection.Article 6 Germany will take all appropriate measures to sanction any infringement of the present Decision, in particular when it is ascertained that the required documents cannot be presented.In particular, whenever the transporter does not present the proof that the means of transport has been disinfected or the owner of the animals does not present the proof of the negative result of the tests and/or clinical examination, the following measures shall apply:(a) The means of transport and the pigs will be provisionally retained by the competent authority.(b) If, after a request by the competent authority, the situation cannot be regularized within a maximum delay of 24 hours:- the means of transport will be retained by the competent authority,- the pigs will be destroyed.The means of transport will not be released, and the compensation for the destruction of the pigs will not be granted until after the adoption for a court or administrative decision.Article 7 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 8 The present Decision shall repeal Decision 94/462/EC.Article 9 This Decision is addressed to the Member States.Done at Brussels, 26 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 189, 27. 7. 1994, p. 89.(4) OJ No L 133, 17. 6. 1995, p. 49.(5) OJ No L 47, 21. 2. 1980, p. 11.(6) OJ No 121, 29. 7. 1964, p. 1977/64.ANNEX I - In Mecklenburg-Western Pommerania, the Kreise: Parchim, Mecklenburg-Strelitz, Bad Doberan, GÃ ¼strow, MÃ ¼ritz, Demmin, Ostvorpommern, Nordvorpommern, Stadtkreise Greifswald, Stralsund and Rostock.- In Rhineland-Palatinate, the Kreise: Bad DÃ ¼rkheim (including Stadt Neustadt/WeinstraÃ e), Kaiserslautern (including Stadt Kaiserslautern), sÃ ¼dliche WeinstraÃ e (including Stadt Landau-Pfalz), Pirmasens (including Stadt Pirmasens), Germersheim, Ludwigshafen, Kusel, Donnersbergkreis, Alzey-Worms and Worms.- In Lower Saxony, the Kreise: Soltau-Fallingbostel, Celle, Uelzen, Gifhorn, Vechta, OsnabrÃ ¼ck (Stadt and Land), Diepholz, Oldenburg and Cloppenburg.- Any Kreis where a new outbreak occurs outside the abovementioned areas. The measures referred to in Article 1 (2) and Article 2 shall apply for a period of 60 days following the last outbreak in the Kreis in question. Germany shall inform Member States and the Commission about measures established and repealed.ANNEX II Serological screening for antibodies to classical swine fever (HC Virus) The German authorities shall carry out a serological screening programme which samples the equivalent of 5 % of the national sow and boar populations each year (100 000 samples p.a.).The screening programme shall, where possible make use of serum samples collected during the national programme for the eradication of Aujeszky's Disease. It will also concentrate on the herds or animals most likely to be at risk from classical swine fever:- small breeding herds near towns or on farms where sows are fattened for slaughter and may have been fed with swill,- boars used for natural service particularly boars used on several farms,- herds in areas containing wild boar,- herds in Regierungsbezirke that have recorded classical swine fever outbreaks since 1 May 1995.